Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-21 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses a mobility scooter comprising: a first member having a first end, and a second end opposite the first end; a rear wheel assembly coupled to the second end of the first member; a seat assembly coupled to the first member; a second member being transverse to the first member and having a first end coupled to the first end of the first member, and a second end opposite the first end of the second member; a steering column having a first end, and a second end opposite the first end of the steering column, the steering column being coupled to the second end of the second member; a front wheel coupled to the second end of the steering column; and a handlebar coupled to the first end of the steering column; the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with the first member comprising a first pivoting joint between the second end of the first member and the seat assembly, the first pivoting joint to permit the rear wheel assembly to switch between an extended state and a retracted state as required by Claim 1.
Claims 2-4 and 6-9 depend from Claim 1,
Claims 10 -16 previously allowed.
Although the prior art discloses a method of making a mobility scooter, the method comprising: providing a first member having a first end, and a second end 
Claims 18-21 depend from Claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618